Action to recover damages for personal injuries sustained by plaintiff as a result of the negligent operation of a motor vehicle. Appeal by plaintiff, on the ground of inadequacy, from a judgment in his favor. Judgment reversed on the law and the facts, without costs, and a new trial granted. On the undisputed proof of plaintiff with respect to the nature and extent of his knee injury and damages resulting therefrom, the verdict of $3,000 was palpably inadequate. Nolan, P. J., Carswell, Adel, Sneed and Wenzel, JJ., concur.